EXHIBIT 10.1




AT RISK COMPENSATION PLAN
STOCK UNIT AWARDS
AWARD AGREEMENT
(OFFICER AND NON-UTILITY PRESIDENTS)




Name of Grantee: _______________    No. of Units:__________     


Date of Grant:
January 1, 2019





_________________ (“Grantee”) is hereby granted on January 1, 2019 (the “Grant
Date”) under Section 7.4 of the Vectren Corporation At-Risk Compensation Plan
(the “Plan”) a grant of ________ Stock Unit Awards on the following terms and
conditions:
1.    Restriction.
(A)
Value of the Stock Unit Awards. Subject to approval by the Compensation and
Benefits Committee (“Committee”) of the Board of Directors (“Board”) of Vectren
Corporation (“Company”) and the terms of the Plan and this Stock Unit Awards
Award Agreement (this “Agreement”), as of the date of the lifting of the
restrictions by the Committee, the Grantee shall be paid, for each Stock Unit
Award earned, in cash, the value of one share of Common Stock determined by
calculating the average of the closing price of the Common Stock on the New York
Stock Exchange for the three consecutive trading days immediately preceding ten
calendar days before the Committee certifies the results with respect to the
grant of the Stock Unit Awards (this “Grant”), which will be after fiscal year
2021 and is expected to be no later than March 31, 2022, or if the lifting of
restrictions occurs prior to that date of Committee certification, the Fair
Market Value of one share of Common Stock on the date the restrictions lapse;
provided, however, if the restrictions are being lifted after fiscal year 2021,
and the Grantee is not then in compliance with the share ownership guidelines
established by the Company’s Board, at that time the value of each Stock Unit
Award shall be paid to the Grantee in one unrestricted share of the Company’s
Common Stock (or in one phantom unit of the Company’s Common Stock if the
Grantee has previously made an election to defer the Stock Unit Award in the
Non-Qualified Deferred Compensation Plan (if permitted by the Company)). The
determination of compliance will be made by valuing the Grantee’s ownership
interest by averaging the high and low prices of a share of the Company’s Common
Stock during the month preceding the month during which the restrictions are
lifted and comparing the resulting amount of ownership interest against the then
applicable share ownership guideline. The Committee will certify the results no
later than thirty days after the finalization of the Company’s fiscal 2021
earnings and payment hereunder (in cash or in stock) will occur no later than
thirty days after the Committee’s certification.

(B)
Restriction Period. Except as otherwise provided pursuant to or in accordance
with the terms and provisions of this Agreement or the Plan, the Stock Unit
Awards shall not be sold, exchanged, assigned, transferred or permitted to be
transferred, voluntarily, involuntarily, or by operation of law, delivered,
encumbered, discounted, pledged, hypothecated, or otherwise disposed of, and
shall not vest, during the “Restriction Period,” which shall, with respect to
each Stock Unit Award commence on the Grant Date and, except as otherwise
provided in this Agreement or the Plan, end on the date the Committee lifts the
restrictions. Notwithstanding any provision of this Agreement to the contrary,
the Committee may establish the performance metrics and peer group for purposes
of the Stock Unit Awards on such later date after the Grant Date if the
Committee determines that the impending merger transaction by and among the
Company, CenterPoint Energy, Inc. and Pacer Merger Sub, Inc. (CNP Transaction)
will not be consummated.

(i)
Final Measurement of the Stock Unit Award. Except as provided in this Agreement
or the Plan, including Section 7.4(b)(i) and Article X, the lifting of the
transferability restrictions and the forfeiture provisions and vesting shall be
dependent on (1) the shareholder value performance (as measured by total
shareholder return or TSR) of the underlying Stock during the TSR Measuring
Period (January 1, 2019 through December 31, 2021), (2) the earned return on
equity (ROE) of Company for the twelve months ended December 31, 2021 (the “ROE
Measuring Period”) relative to the performance metrics established by the
Committee, and (3) the continued employment of the Grantee until the date the
Committee lifts the restrictions. Except following a Change in Control (as
defined in the Plan), the Committee may, even if performance and other goals are
met, exercise negative discretion and amend any performance or other goals,
terminate any award and/or reduce any award in the Committee’s sole and absolute
discretion, even if such action will result in the reduction or elimination of
any payment or compensation to the participant. In the event of a Change in
Control, such negative discretion shall not apply.



(a) Total Shareholder Return. Fifty percent of the final amount of the Stock
Unit Awards shall be determined based upon the Company’s TSR performance
relative to the TSR of the companies within the peer group established by the
Committee and determined in accordance with the rules established by the
Committee, all of which are incorporated herein by reference. In addition to the





--------------------------------------------------------------------------------

EXHIBIT 10.1


information that is incorporated herein by reference, the TSR performance
conditions will operate in the following manner. For the TSR Measuring Period,
the shareholder value performance of the Company shall be compared with the
shareholder value performance of the group of comparable companies designated by
the Committee. TSR performance shall be determined separately for Company and
for each company included as part of the group of comparable companies by
dividing:
(1)
the difference between

(A)    the sum of (i) the average for each peer group company of the monthly
averages of the highest and lowest trading price of the common stock of such
company for the last twelve (12) months of the TSR Measuring Period, and (ii)
any dividends, cash or stock, paid per share with respect to such company's
common stock during the TSR Measuring Period, and
(B)    the average for each peer group company of the monthly averages of the
highest and lowest trading price of the common stock of such company for the
twelve (12) months immediately preceding the TSR Measuring Period,
by
(2)
(B) above; provided, however, that if during the period in which shareholder
value performance is determined, Company or any of the comparable companies
incurs a change in its outstanding shares because of a stock dividend, stock
split, merger, consolidation, stock rights plan or exchange of shares or other
similar corporate change, the Committee shall appropriately modify the above
shareholder value performance determination to reflect such change in
capitalization.

Pursuant to the TSR Performance Schedule applicable to this Grant and
established by the Committee, depending on how Company performs in relationship
to the group of comparable companies with respect to its TSR performance, fifty
percent of the Stock Unit Awards will be subject to adjustment at the end of the
TSR Measuring Period.
(b) Earned Return on Equity. Fifty percent of the final amount of the Stock Unit
Awards shall be determined based upon the Company’s earned ROE for the twelve
months ended December 31, 2021 relative to the metrics established by the
Committee and determined in accordance with the rules established by the
Committee, all of which are incorporated herein by reference.
(ii)
Lifting of Restrictions. The restrictions applicable to the Stock Unit Awards
held by the Grantee at the end of the TSR and ROE Measuring Periods (after the
completion of the adjustments in the number of Stock Unit Awards by reason of
the computations called for by the (A) the TSR Performance Schedule, and (B) the
ROE metrics) (January 1, 2019 through December 31, 2021 is the “Performance
Period”) shall be lifted in whole by the Committee on the date the Committee
determines performance and certifies the number of Stock Unit Awards (if any)
which lifting shall occur after fiscal year 2021 and is expected to be no later
than March 31, 2022, and, subject to the terms of this Agreement and the Plan,
if the Grantee ceases to be employed by a Participating Company before the
restrictions are lifted by the Committee on any Stock Unit Awards held by him or
her, the Stock Unit Awards still subject to restrictions shall be immediately
forfeited. Notwithstanding the foregoing, in the event of the Grantee’s
Disability or Retirement on or prior to December 31, 2021 the restrictions shall
be lifted in whole on December 31, 2021 and payment hereunder (in cash or in
stock) will occur in calendar year 2022 and no later than thirty days after the
Committee’s certification; provided, however, if such person is a specified
employee at his or her separation from service, payment shall not commence
earlier than six months after the date of such separation from service or, if
earlier, death. In the event of the Grantee’s death on or prior to December 31,
2021 the restrictions shall be lifted in whole on the date of death and payment
shall be made to the Grantee no later than 2 and ½ months after the end of the
calendar year in which death occurred.

(iii)
Continued Service As A Director. If the Grantee (a) whose employment is
terminated with a Participating Company for any reason and (b) who is a director
of Company’s Board immediately prior to the Grantee’s termination of employment
continues to serve Company as a director following the Grantee’s termination of
employment, the Committee shall have the complete and sole discretion to deem
the Grantee’s employment with the Participating Company as continuing for
purposes of this Grant of Stock Unit Awards for all or a portion of the period
in which the Grantee continuously serves as a member of the Board.

(C)
Disability, Death or Retirement. In the event of the Grantee’s death,
Disability, or Retirement the following shall apply:

 
(i)
If such event occurs after the end of the Performance Period but before the end
of the Restriction Period, the restrictions on the Stock Unit Awards shall be
removed upon certification by the Committee of the






--------------------------------------------------------------------------------

EXHIBIT 10.1


Company’s performance under the Total Shareholder Return and Return on Equity
metrics applicable to this Grant, and the number of Stock Unit Awards the
Grantee shall be entitled to, if any, shall equal the number of Stock Unit
Awards, if any, the Grantee would otherwise be entitled to had the individual
been an active Participant at the end of the Restriction Period (i.e., as
adjusted or forfeited based on the Performance Criteria);
 
(ii)
In the event of the Grantee’s Disability or Retirement before the Performance
Period has ended, the restrictions on the Stock Unit Awards shall be removed
upon (a) expiration of the Performance Period, and (b) certification by the
Committee of the Company’s performance under the Total Shareholder Return and
Return on Equity metrics applicable to this Grant, and the number of Stock Unit
Awards the Grantee shall be entitled to, if any, shall equal (i) the number of
Stock Unit Awards, if any, the Grantee would otherwise be entitled to had the
individual been an active Participant at the end of the Performance Period
(i.e., as adjusted or forfeited based on the Performance Criteria) multiplied by
(ii) the portion of Performance Period based on calendar days of service the
Grantee was an active Participant hereunder;

 
(iii)
In the event of the Grantee’s death before the Performance Period has ended, the
restrictions on the Stock Unit Awards shall be removed upon the Grantee’s date
of death, and the number of Stock Unit Awards the Grantee shall be entitled to,
if any, shall equal the number of Stock Unit Awards contingently granted
hereunder without any further adjustment; and

 
(iv)
Notwithstanding the terms of the Plan and any other provision of this Agreement,
in the event of the Grantee's Disability or Retirement prior to the end of the
Performance Period, the Committee may, but shall not be obligated to, permit the
Grantee to receive the number of Stock Unit Awards, if any, that the Grantee
would otherwise be entitled to had the Grantee been an active employee at the
end of the Performance Period (as adjusted or forfeited based on the Performance
Criteria) without any reduction for the time the Grantee was not an active
employee during the Performance Period.



(D)
CNP Transaction.  Notwithstanding any other provision of this Agreement, if the
closing date of the CNP Transaction occurs prior to December 31, 2021, then the
Stock Unit Awards shall be cancelled and converted into a vested right to
receive cash in an amount equal to (i) $72.00 multiplied by (ii) the number of
Stock Unit Awards set forth herein, without any adjustment based on the
Performance Criteria, multiplied by (iii) a fraction with a numerator equal to
the number of days in the period beginning on the Grant Date and ending on the
closing date of the CNP Transaction and a denominator equal to 1095, but in no
event shall such fraction be greater than one; provided, however, that the
Grantee remains in continuous service from the Grant Date through the closing
date of the CNP Transaction. Any portion of the Stock Unit Awards that does not
vest pursuant to the previous sentence shall be automatically cancelled and
forfeited as of the closing date of the CNP Transaction. Payment with respect to
any Stock Unit Awards that vest pursuant to this paragraph (D) shall be made
within five business days after the closing date of the CNP Transaction.



2.
Capitalization Changes. Prior to the lifting of restrictions, in the event of a
change in the Company’s outstanding shares by reason of a stock dividend, stock
split, merger, consolidation, stock rights plan or exchange of shares or other
similar corporate change, the Committee shall make appropriate adjustments in
the number of Stock Unit Awards granted hereunder.

3.
Dividends. Each time a dividend is paid on the Company's Common Stock, the
amount of the dividend, multiplied by the number of Stock Unit Awards set forth
herein, as adjusted by the receipt of additional Stock Unit Awards under this
paragraph, shall be divided by the closing price of the Company’s Common Stock
on the dividend payment date and such resulting number shall be added to the
number of Stock Unit Awards granted to the Grantee under this Agreement. In
cases where the date the award is certified by the Committee is after the end of
the Performance Period, after the record date for a dividend and prior to the
date the dividend is paid, the value of the payment made will reflect the value
of the dividend. 

4.
Investment Representation. By executing this Agreement, the Grantee represents
that the Stock Unit Awards are being held in good faith for investment purposes
only and not with a view to, or for sale in connection with, any distribution
thereof, and that any Stock Unit Award the Grantee or the Grantee’s legal
representatives acquire pursuant to this Grant will be acquired by them in good
faith for investment purposes and not with a view to, or for sale in connection
with, any distribution thereof.

5.
Clawback Policy. By executing this Agreement and receiving this Grant provided
for hereunder the Grantee acknowledges that under the Dodd Frank Wall Street
Reform and Consumer Protection Act (“Act”) the Company will be obligated to
adopt a clawback policy that may require, under certain circumstances, the
recoupment of compensation previously paid to designated individuals, including
equity-based compensation. The Grantee further acknowledges that at the time of
this Grant there is uncertainty regarding the form of such a required clawback
policy and until the federal government provides further guidance in this area
the Company is not able to adopt its final policy under the Act. The Grantee
hereby agrees that during the pendency of this Grant if and when the Company’s
required clawback policy is finalized, to the extent that






--------------------------------------------------------------------------------

EXHIBIT 10.1


policy is determined to apply to this Grant, which determination shall be made
by the Committee, in their reasonable judgment, at the time the required policy
is finalized by the Committee, the provisions of that policy shall be
incorporated herein by reference and this Grant shall be subject to that policy
as if it was in effect as of the date hereof. The Grantee further acknowledges
that pending the finalization of that policy, this Grant shall be subject to any
interim policy that may be effective during the pendency hereof including the
policy adopted on March 2, 2011, as the same may be amended from time to time.
6.
Continued Employment. Nothing in this Agreement shall restrict the right of
Vectren Corporation or its affiliates to terminate the Grantee’s employment or
status as a consultant at any time with or without cause.

7.
The Plan. This Grant is subject to all the terms, provisions and conditions of
the Plan, which is incorporated herein by reference, including the defined terms
not otherwise defined herein, and to such regulations as may from time to time
be adopted by the Committee. In the event of any conflict between the provisions
of the Plan and the provisions of this Agreement, the terms, conditions and
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.

8.
Withholding. Vectren shall withhold or cause to be withheld all applicable taxes
required by law from all amounts paid in satisfaction of the award.

9.
Notices. All notices by the Grantee or his or her assigns to Vectren shall be
addressed to Vectren Corporation, One Vectren Square, Evansville, Indiana 47708,
Attention: Corporate Secretary, or such other address as Vectren may, from time
to time, specify. All notices by Vectren to the Grantee shall be addressed to
the Grantee at their current work location at Vectren or, if they are no longer
employed by Vectren, at the address on file for the Grantee with the Human
Resources department of Vectren.

10.
Electronic Signature. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. Your electronic
signature of this Agreement shall have the same validity and effect as a
signature affixed by your hand.



VECTREN CORPORATION


By:    _________________________________


Ronald Christian,
EVP Chief Legal & External Affairs


Its:
A Duly Authorized Signatory on behalf of the Compensation and

Benefits Committee    


        Accepted as of the date first above written by electronic signature




______________________________________
Grantee





